DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/31/2021.  These drawings are accepted.

Allowable Subject Matter
Claims 1-3, 5-14, 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method of chromatographic detection having the steps of providing a liquid chromatography system having a sample valve, a solvent manager, a column manager, a data system, an external device, wherein the data system comprises a plurality of sample set methods for acquiring data, wherein the sample valve is connected to the column manager, the solvent manager is connected to the column manager, and each of the column manager, the solvent manager, the external device and the data system are in communication with one another, transmitting a signal from the chromatographic data system of the chromatography system to an external device, receiving the signal at the external device, and producing an event output that generates a contact closure to activate the sample valve with the external 
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method of chromatographic detection having the steps of providing a liquid chromatography system having a sample valve, a solvent manager, a column manager, a data system, an external device, wherein the data system comprises a plurality of sample set methods for acquiring data, wherein the sample valve is connected to the column manager, the solvent manager is connected to the column manager, and each of the column manager, the solvent manager, the external device and the data system are in communication with one another, transmitting a signal from the chromatographic data system of the chromatography system to an external device, receiving the signal at the external device, and producing an event output with the external device wherein a fluidic pathway between a solvent manager and a column manager is established.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a liquid chromatography system having a chromatographic instrument having a sample valve, a solvent manager, and a column manager, a data system, an external device, wherein the external device comprises a contact that can activate and/or regulate the solvent and column managers, wherein the sample valve is connected to the column manager, the solvent manager is connected to the column manager, and each of the column manager, the solvent manager, the external device and the data system are in communication with one another, and the external device is configured to trigger an internal signal to start the chromatographic instrument and data system.

Waters eSAT/IN Module is considered the same as the external device, except for the mention of the triggering of a sample valve.  It is clear from Waters eSAT/IN that this device is used to provide automated control of a chromatographic instrument by utilizing event outputs and inputs, software, and user defined data sample acquisition methods, and activation of solvent/column switching valves, similar to that described in Claim 13.  However, the lack of the sample valve control being disclosed in Waters does differ from the above claimed subject matter.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        April 10, 2021